Case 9:19-cv-80825-DMM Document 31-2 Entered on FLSD Docket 10/22/2019 Page 1 of 6




                      EXHIBIT “B”
Case 9:19-cv-80825-DMM Document 31-2 Entered on FLSD Docket 10/22/2019 Page 2 of 6



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                     CASE NO: 19-CV-80825-DMM

   JENNIFER QUASHA, on behalf of her
   son, H.Q., a minor

            Plaintiffs

   vs.

   CITY OF PALM BEACH GARDENS, FLORIDA

         Defendants
   _______________________________________/

             PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION TO DEFENDANT

            COMES NOW, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q., by and

   through undersigned counsel and pursuant to Rule 34 of Federal Rules of Civil Procedure, hereby

   requests Defendant, CITY OF PALM BEACH GARDENS, FLORIDA to produce for inspection

   and copying the documents described in the following Requests for Production of Documents

   within thirty (30) days after service of these requests at the office of the undersigned.

   1. If any document is claimed to be immune from discovery on the ground of privilege, please

         indicate the author, date, recipient and general subject matter of the document, together with

         the basis on which the privilege is asserted, in lieu of propounding the document.

   2. If any of the documents cannot be produced in full, produce to the extent possible, and specify

         the reasons for the inability to produce the remainder.

   3. This document request is a continuing one. If, after producing documents, you obtain or

         become aware of any further documents responsive to this request, you are hereby requested

         to produce such additional documents.
Case 9:19-cv-80825-DMM Document 31-2 Entered on FLSD Docket 10/22/2019 Page 3 of 6
                                                          Quasha v. City of Palm Beach Gardens, FL
                                                                       Case No.: 19-cv-80825-DMM
                                                                                        Page 2 of 5

                                              DEFINITIONS

          1.      “Defendant,” or “PALM BEACH GARDENS,” means Defendant, CITY OF
   PALM BEACH GARDENS, FLORIDA including all predecessors and/or successors,
   subsidiaries, divisions, and related or affiliated organizations, as well as any past or present
   member, director, officer, agent, employee, counsel, investigator or any other person or entity
   (apparently or actually) representing or acting for or on its behalf.

           2.     “Plaintiff,” or “QUASHA,” means Plaintiff, JENNIFER QUASHA, on behalf of
   her son, H.Q, including all agents, brokers, attorneys and/or and related or affiliated persons,
   agents, employees, counsel, investigators or any other person or entity (apparently or actually)
   representing or acting for JENNIFER QUASHA or on behalf of H.Q.

          3.      "You" or "Your" includes Defendant and all predecessors and/or successors,
   subsidiaries, divisions, and related or affiliated organizations, as well as any past or present
   member, director, officer, agent, employee, counsel, investigator or any other person or entity
   (apparently or actually) representing or acting for or on its behalf. This specifically includes all
   members of the CITY OF PALM BEACH GARDENS, FLORIDA’s, employees, agents,
   attorneys, and managers.

          4.      “PBGYAA” means the Palm Beach Gardens Youth Athletic Association, including
   all predecessors and/or successors, subsidiaries, divisions, leagues, and related or affiliated
   organizations, as well as any past or present member, director, officer, volunteer, agent, employee,
   counsel, or any other person or entity (apparently or actually) representing or acting for or on its
   behalf

          5.     "Person" or "Persons" means any natural person or other legal entity, including
   without limitation any corporation, partnership, business, trust, agency, joint venture, or
   governmental organization, department or entity.

           6.     "Communication" means an instance in which words or information are transferred
   or transmitted between two or more persons by whatever manner or means, and regardless of how
   or by whom the communication was initiated, including, but not limited to, written or electronic
   correspondence, telephonic or in-person conversation, memoranda, manuals, notices, instructions,
   meetings, requests, demands, and conferences.

           7.      "Document" or "documents" are defined to be synonymous in meaning and equal
   in scope to the usage of the term "documents" in Fed. R. Civ. P. 34(a) and include(s) the term
   "writing.'' Unless the producing party demonstrates undue burden or other grounds sufficient to
   meet the requirements of Fed. R. Civ. P. 26(c), electronic mail is included within the definition of
   the term “document." It also means and refers to all originals, copies, duplicates, drafts,
   reproductions or other recordings of any written, graphic or other matter, whether inscribed by
   hand or by mechanical, electronic, photographic, video, phonic or any other means, including, but
   not limited to, correspondence, ledgers, journals, drawings, papers, books, accounts, photographs,


    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31-2 Entered on FLSD Docket 10/22/2019 Page 4 of 6
                                                            Quasha v. City of Palm Beach Gardens, FL
                                                                         Case No.: 19-cv-80825-DMM
                                                                                          Page 3 of 5

   objects, telegrams, notes, memoranda, intra-office communications, reports, studies, projects,
   analyses, contracts, licenses, agreements, books of account, manuals, instructions, vouchers,
   invoices, receipts, working papers, file folders, labels or jackets, drafts, statistical records, tax
   returns and work papers, calendars, appointment books, diaries, time sheets or logs, job or
   transaction files, bills, statements, agendas, minutes, bulletins, notices, computer runs, pamphlets,
   lists, brochures, periodicals, charts, indices, bank records or statements, canceled checks, check
   receipt journals, accounting or financial statements, microfilm, microfiche, video, audio or
   computer tape or disks, data processing cards or programs, computerized records, electronic mail,
   electronically stored or computerized information and data stored on hard drives, floppy disks,
   compact discs, laptop computers, back-up storage devices, or handheld electronic devices, and any
   other "writing" of any nature and any other mechanical recording or reproduction of any sound or
   visual image of any nature. Every draft or preliminary form of a document and every copy bearing
   notations or marks not found on the original or other copies constitutes a separate document for
   identification and production.

          8.      "Identify" when referring to a person means that you shall set forth, to the extent
   known, the person's full name, present or last known address, and, when referring to a natural
   person, their present or last known place of employment. Once a person has been identified in
   accordance with this paragraph, only the name of that person need be listed in response to
   subsequent discovery requesting the identification of that person.

            9.     "Identify" when referring to documents means (l) the type of document; (2) the
   general subject matter; (3) the date of the document; and (4) author(s), addressee(s), recipient(s),
   or, alternatively to produce the document.

           10.     The present tense includes the past and future tenses. The singular includes the
   plural, and the plural includes the singular. "All" means "any and all;" "any" means "any and all."
   "Including" means "including but not limited to." "And" and "or" encompass both “and” and “or”.
   Words in the masculine, feminine or neutral form shall include each of the other genders.

         11.    “Policy or Practice” means any official or unofficial policy, custom or practice,
   whether mandatory or discretionary, and is not limited to formal written procedures.

             12.    For the purposes of this document, a “reasonable accommodation,” or any variant
   of it, is a change, exception, modification or adjustment to “rules, practices, or services”, as defined
   by the Americans with Disabilities Act that may be necessary for a person with a disability to have
   an equal opportunity to use and enjoy a program, premises, or services of a governmental facility.




    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31-2 Entered on FLSD Docket 10/22/2019 Page 5 of 6
                                                        Quasha v. City of Palm Beach Gardens, FL
                                                                     Case No.: 19-cv-80825-DMM
                                                                                      Page 4 of 5

                                   REQUEST FOR PRODUCTION

      1. From 2010 to the present, any and all contracts, agreements, or memorandum of
         understanding between the Defendant and the PBGYAA (as defined above).

      2. From 2017 to the present, all documents which refer to the PBGYAA, including, but not
         limited to emails, memorandum, budget items, resolutions, meeting minutes, meeting
         agendas, contracts, correspondence, electronic meeting agenda reminders, advertisements
         of PBGYAA programs and services.

      3. From 2017 to the present, all Correspondence to and from Lyndsey Marsh referring or
         relating to the Palm Beach Gardens Youth Athletic League, any sports events conducted
         by members, staff, officers, or volunteers of the PBGYAA, or any child who was involved
         in programs of the PBGYAA.

      4. Any and all documents sent by or received from any volunteer, employee, or board member
         of PBGYAA to the Defendant relating to H.Q. or Dr. or Mrs. Quasha.

      5. Any documents in the possession of the Defendant relating to H.Q. or Dr. or Mrs. Quasha.

      6. Any and all of H.Q.’s educational records, including, but not limited to reports,
         memorandum, letters, photographs, videos, or any other document, electronic, or recorded
         media, which was made in the course of H.Q. attending his school.

      7. From 2015 to the present, all contracts or agreements for the operation of the concession
         stand at Gardens Park at 4301 Burns Road.

      8. All contracts, agreements, or correspondence relating to the use of property outside of the
         City of Palm Beach Gardens for programs and activities of the PBGYAA.

      9. All federal grant applications and awards received by the City of Palm Beach Gardens from
         2015 to the present.

      10. The interleague agreement as described in the email from Tony Badala in his email dated
          January 17, 2019, related to the PBGYAA team that plays in the North Palm Facility.

      11. From 2015 to the present, all documentation related to accommodation requests made by
          persons who claimed to have an allergy, the responses thereto and the resolution of the
          request.

      12. From 2010 to the present, please produce all non-employment related complaints against
          the City of Palm Beach Gardens relating to violation of the Americans with Disabilities


    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31-2 Entered on FLSD Docket 10/22/2019 Page 6 of 6
                                                            Quasha v. City of Palm Beach Gardens, FL
                                                                         Case No.: 19-cv-80825-DMM
                                                                                          Page 5 of 5

          Act, Section 504 of the Rehabilitation Act, the Florida Civil Rights Act, or Chapter 15 of
          the Palm Beach County Code. This includes, but is not limited to complaints filed in
          Federal Courts, State Courts, Administrative tribunals, or complaints pursuant to grievance
          procedures required under these laws or federal grants.

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 4, 2019, a true and correct copy of the foregoing

   was served electronically to the attorney of record listed in the service list.


                                                          /s/ Matthew W. Dietz
                                                          Matthew W. Dietz, Esq.
                                                          Fla. Bar No.: 0084905
                                                          DISABILITY INDEPENDENCE GROUP, INC.
                                                          2990 Southwest 35th Avenue
                                                          Miami, Florida 33133
                                                          T: (305) 669-2822/ F:(305) 442-4181
                                                          mdietz@justdigit.org
                                                          aa@justdigit.org


                                             SERVICE LIST

    E. BRUCE JOHNSON
    FLA. BAR NO. 262137
    SCOTT D. ALEXANDER
    FLA. BAR NO. 057207
    JOHNSON, ANSELMO, MURDOCH,
    BURKE, PIPER & HOCHMAN, P.A.
    2455 East Sunrise Boulevard, Suite 1000
    Fort Lauderdale, FL 33304
    T: 954/463-0100/ F: 954/463-2444
    Johnson@jambg.com
    Young@jambg.com
    Alexander@jambg.com
    Blanca@jambg.com

    Attorneys for Defendant




    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
